Title: To Thomas Jefferson from Henry Martin, 7 December 1784
From: Martin, Henry
To: Jefferson, Thomas



London New Street Bishop Gate Street December 7th. 1784
May it Please Your Excellency

I flatter myself that before this you have received a packet of papers which I directed to be forwarded you from Ostend. I now take the liberty of troubling your Excellency upon a subject of much importance to the trade of America. A report prevails here that an American brig bound from Cadiz to some part of the American Continent has been taken by an Algerine Corsair and the crew carried into slavery. This report is aggravated by many others propagated here by the English Merchants (whether true or false I know not) that the Algerines had fitted out several vessels to cruise as far as the Leeward Islands for American Ships. In consequence of these reports the underwriters at Lloyds will not insure an American Ship to Cadiz or Lisbon for less than 25 ⅌ Ct. whereas the customary insurance for English vessels is no more than 1¼ or 1½ ⅌ Cent. and therefore no American Ship has any chance of getting freight either to Spain or Portugal. It has also given a decided preference to British bottoms going direct from hence to any part of the American Continent, insomuch as to exclude American bottoms from an equal chance with British for goods sent for the consumption of America and from what I understand the underwriters mean to make a difference in the insurance of British and American bottoms going from any part of Great Britain to America which will totally ruin the American carrying trade unless redress is further obtained. Your Excellency will therefore perceive how highly expedient it is that Congress should immediately interpose and open such treaty with Algiers as will put the trade of America upon the same footing as that of other Nations. Mr. McClanachan the gentleman mentioned to your Excellency in my last has a Ship which will be ready in a little time to sail for Lisbon. On his behalf particularly I trouble your Excellency requesting that you would be pleased to intercede with  the French Court and obtain a Mediterranean passport for his ship. At the same time I beg leave to inform you that in a few months several other American Ships bound from hence to Spain and Portugal will want similar passes. If therefore your Excellency can give me assurance that such may through you be obtained I will immediately put up an advertisement at Lloyds giving such information to owners and Masters of American Ships which will immediately put the insurance of American Vessels upon the same footing with British and the American trade will be most essentially assisted. I would have applied here for a passport but Mr. McClanachan is out of humour with [them and] did not choose to lay himself under obligation to the British ministers nor am I of opinion that I should have succeeded in an application to this effect had I made it for every me[thod direct and] indirect is used by this Country to monopolize the [carrying?] trade but well am I aware that the illiberal policy [in some?] instances adopted will ultimately assuredly defeat the very purposes thereby meant to be effected. I have the honour to be with all possible respect Your Excellencys Most Obedient very Humble Servant,

Henry Martin

